Citation Nr: 0421683	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  99-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The appellant served on active duty from August 1973 to 
August 1976.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (the RO) which denied the appellant's 
claim of entitlement to service connection for PTSD.

In October 2000, the appellant testified before the 
undersigned at a Travel Board hearing which was chaired by 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the appellant's VA claims 
folder. 

In February 2001, the Board remanded this issue to the RO so 
that additional evidentiary development could be 
accomplished.  In particular, the RO was to contact the 
Center for Research of Unit Records (CRUR) so that the 
appellant's alleged stressor (the death of a fellow recruit 
during basic training due to an explosion of a hand grenade) 
could be corroborated.  As explained below, efforts made to 
obtain this information were to no avail. 

In March 2003, in order to expedite the handling of this 
appeal, original jurisdiction over this case was transferred 
to the RO in Cleveland, Ohio (the "Tiger Team").  In March 
2004 the Tiger Team issued a Supplemental Statement of the 
Case (SSOC) which continued to deny the appellant's claim of 
entitlement to service connection for PTSD.  The case has 
been returned to the Board for further appellate proceedings.

Issue not on appeal

During the October 2000 hearing, the appellant requested 
consideration of a total disability rating based upon 
individual unemployability (TDIU).  The Board referred that 
matter to the RO for appropriate action, noting that it did 
not appear that service connection had been granted for any 
disability.  In a June 2004 rating decision, the RO denied 
the appellant's claim of entitlement to TDIU.  To the Board's 
knowledge, he has not indicated disagreement with that 
decision.  Accordingly, the matter of the appellant's 
entitlement to TDIU is not in appellate status and will be 
discussed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressor has not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that service connection should be 
granted for PTSD.  He reports that it stems from a September 
1973 incident occurring during his basic combat training at 
Fort Knox, Kentucky.  Specifically, the appellant reports 
that while undergoing hand grenade training, a fellow recruit 
dropped a live hand grenade and was killed.  The appellant 
has reported that after the explosion, he was spattered with 
his fellow trainee's blood.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for certain provisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A letter was sent to the appellant in June 2003 by the Tiger 
Team, with a copy to his attorney, which was specifically 
intended to address the requirements of the VCAA.  Crucially, 
the appellant was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  Specifically, the RO 
informed the appellant as to what evidence was of record; 
that VA was responsible for obtaining relevant records from 
any federal agency, including the military and VA.  The 
appellant was further informed that VA will make reasonable 
efforts to obtain records which are not held by a federal 
agency.  See page 3 of the June 13, 2003 letter from the 
Tiger Team to the appellant.  In addition, the appellant was 
informed that "If there is any other evidence or information 
that you think will support your claim, please let us know."  
The Board finds that this letter properly notified the 
appellant as to which portion of required information and 
evidence is to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant, 
satisfying the statute and the Court's concerns in 
Quartuccio.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
appellant's claim was initially adjudicated by the RO in May 
1998, prior to the enactment of the VCAA in November 2000.  
Furnishing the appellant with VCAA notice prior to this 
initial adjudication was clearly an impossibility; VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  Subsequent to 
furnishing the appellant with the VCAA letter in June 2003, 
the Tiger Team readjudicated his claim in the March 2004 
SSOC.  Thus, any VCAA notice deficiency has been rectified.   

The June 2003 VCAA letter which was sent to the appellant 
expressly notified him that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  See the June 13, 2003 letter, page 2.  
The Board notes that the fact that the appellant's claim was 
then re-adjudicated in the March 2004 SSOC, prior to the 
expiration of the one-year period does not render the RO's 
notice invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

Based on this procedural history, the Board finds that the 
appellant was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. 

Of record are numerous records of psychiatric evaluation and 
treatment of the veteran, including the report of a VA 
compensation and pension examination in April 1999.  As 
discussed elsewhere, the heart of this decision is whether 
the  stressor claimed by the appellant, namely the grenade 
incident during basic training, can be corroborated.  The 
Board's February 2001 remand was calculated to obtain such 
information.  The RO indeed contacted CRUR on more than one 
occasion; however, CRUR was unable to corroborate the alleged 
incident for the stated reason that the veteran did not 
provide sufficiently detailed information.  An attempt was 
made to obtain information from the National Personnel 
Records Center, also without success.  

The appellant and his attorney have been notified of this 
deficiency in their claim, most recently in the March 2004 
SSOC.  They have furnished no corroborating information.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ["[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."].   

The appellant and his attorney have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  As was noted in the Introduction, he presented 
personal testimony before the undersigned Veterans Law Judge 
in October 2000.  See 38 C.F.R. § 3.103 (2003).

In short, the Board has considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has 
been consistent with the provisions of the law.  Under these 
circumstances, the Board can identify no further development 
that would avail the appellant or aid the Board's inquiry.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.   

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Each disabling condition for which a claimant seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303.  See also 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  See also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). 

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is 
determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence as to their actual occurrence 
and no further development or corroborative evidence will be 
necessary. Service department evidence that veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony. See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 42 (1997).

Factual background

The Board will set out a factual background in order to 
provide an overview of the claim.  Additional evidence will 
be discussed in the Board's analysis below. 

As was noted in the Introduction, the appellant served on 
active duty in the United States Army from August 1973 to 
August 1976.  There are no awards or decorations which are 
indicative of combat status.  

There are no relevant records for approximately 20 years 
after the appellant left military service.  Medical treatment 
records in 1992 referred to the appellant's ongoing problems 
with pain after a motor vehicle accident two years before.

Of record is a May 1995 VA social work assessment.  The 
appellant complained of various emotional problems, which 
"he relates . . . to an auto accident in 1990."
With respect to military service, the report reads as 
follows: "He says he had no problems in the military and had 
a good 3 year tour."

In July 1995, the appellant filed a claim for compensation or 
pension (VA Form 21-526).  In item 17, "nature of sickness, 
disease or injuries for which this claim is made and date 
each began", the appellant referred to "major depression, 
chronic pain . . . 3/90 auto accident".

Of record is an April 1996 decision of a Social Security 
Administration (SSA) Administrative Law Judge which found the 
appellant to be disabled due to residuals of a March 1990 
automobile accident, including various physical ailments and 
depression.  The appellant evidently did not mention his 
military service in connection with the SSA proceedings. 

It appears that the appellant first referred to PTSD, and the 
basic training incident in which "a buddy of mine, I don't 
know his name, was killed while in training" in an October 
1997 claim of entitlement to service connection.  In November 
1997, the RO asked the appellant to provide stressor 
information.  The appellant responded by giving the 
approximate date of the alleged incident, September 1973, and 
the unit involved.

Of record are VA outpatient treatment records beginning in 
January 1998 in which the appellant related various 
psychiatric problems to the grenade incident in basic 
training.  The initial assessment also contained the notation 
that the appellant was not a combat veteran. 

As noted in the Introduction, the RO initially denied the 
appellant's PTSD claim in a May 1998 rating decision.  The RO 
noted in that decision that the information supplied by the 
appellant was "inadequate to verify".  This appeal 
followed.  

The appellant was provided with a VA compensation and pension 
examination in April 1999.  Diagnoses included depression, 
PTSD and dysthymic disorder.
 
The appellant testified at a personal hearing which was 
chaired by the undersigned at the RO in October 2000.  The 
appellant testified as to the hand grenade incident.  He 
stated that "the experience that I had [I] never forgot and 
always see." [hearing transcript, pages 8-9, 13-14].  The 
appellant verified that he had never been in combat [hearing 
transcript, pages 12-13]. 

As noted above, the Board remanded this case in February 2001 
for the express purpose of attempting to obtain corroboration 
of the training incident reported by the appellant.  On March 
20, 2001, the RO wrote to CRUR, providing the information 
which had been reported by the appellant and asking CRUR to 
verify the incident.  The RO could not provide the name of 
the person the appellant reported as being killed or the 
exact date because the appellant himself had not provided 
that information.  On March 27, 2001, CRUR wrote to the RO, 
indicting that the appellant had not provided sufficiently 
specific stressor information, including dates, locations and 
names.  

After further inquiry from the RO, CRUR wrote to the RO in 
May 2002, again indicating that insufficient information had 
been provided.  Among other information CRUR wished the 
appellant to provide were "the most specific date possible" 
and "full names of casualties".  As noted in the Board's 
VCAA discussion, in June 2003 the Tiger Team sent the 
appellant a VCAA letter which in essence asked to appellant 
to provide all the information he had concerning his PTSD 
claim.  The appellant did not respond with additional 
information.

In August 2003, CRUR contacted the Tiger Team, again 
indicating that the information which was provided by the 
appellant was insufficient to provide meaningful research on 
the appellant's behalf.  In essence, CRUR required the name 
of the deceased service member.  CRUR further stated that 
review of unit morning reports might provide the name.  Later 
that month, the Tiger Team attempted to locate morning 
reports for the appellant's training unit.  In January 2004, 
the National Personnel Records Center reported that no 
morning reports had been retired to that facility for that 
unit and that year.   

In March 2004, the Tiger Team issued a SSOC which continued 
to deny the appellant's claim based on lack of a verified in-
service stressor.  Once again the appellant was informed that 
he had failed to provide sufficient information.  
The appellant was given sixty days to provide more 
information; he did not do so.
Analysis

The appellant essentially contends that he has PTSD stemming 
from one incident, the grenade explosion during basic 
training in which a fellow recruit was purportedly killed. 

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2003).
 
There are of record PTSD diagnoses, including in connection 
with the April 1999 VA compensation and pension examination, 
arguably satisfying element (1).  There is also medical 
evidence, such as a May 2003 progress note, which described 
as a symptom of PTSD "recall of an event in training when a 
man near him lost a handle of a live grenade and was blown 
up."  This arguably satisfies element (2).  The crucial 
element is (3), credible supporting evidence that the in-
service stressor actually occurred.   

With respect to element (3), there is no objective evidence 
to show combat participation by the appellant, and the 
appellant has not contended that he engaged in combat.  
Therefore, the law requires that his claimed stressors be 
corroborated by evidence other than the appellant's own 
testimony or the diagnosis of PTSD.  See 38 C.F.R. § 3.304(f) 
and Dizoglio, supra.

The only source of the story concerning the basic training 
incident is the appellant himself.  As discussed in some 
detail elsewhere in this decision, the RO and the Tiger Team, 
as well as the Board in its February 2001 remand, have 
attempted to assist the appellant in verifying his story.  
All of these attempts have been thwarted by the appellant's 
lack of specificity concerning the incident.  In particular, 
the appellant cannot recall the name of the service member 
who was purportedly killed in the grenade explosion [despite 
referring to him as a "buddy" in his October 1997 claim].  
The appellant has not been forthcoming concerning any 
additional information which would assist VA in developing a 
stressor verification.

In this connection, the Board cannot help but notice and 
comment upon what appear to be inconsistencies in the 
appellant's presentation over the years.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating 
the evidence and rendering a decision on the merits, the 
Board is required to assess the credibility, and therefore 
the probative value, of proffered evidence in the context of 
the record as a whole].  

Up until the time of his claim for monetary benefits from VA, 
a period of two decades after service, the appellant never 
mentioned the purported grenade incident.     
On the contrary, the record clearly indicates that the 
appellant's psychiatric problems by his own report began due 
to a 1990 motor vehicle accident.  In the May 1995 VA social 
work assessment, which the Board has described in the factual 
background section above, he expressed no unhappiness 
whatsoever with his three year enlistment from 1973 to 1976.  
His initial claim for VA benefits referred to the March 1990 
motor vehicle accident.  His 1996 claim for SSA benefits 
similarly focused on that event; the appellant did not 
ascribe his problems to his military service, much less the 
later reported grenade incident.   

All of this changed dramatically starting with the October 
1997 claim for service connection for PTSD.  After twenty 
years of not mentioning any problems due to service, the 
appellant suddenly made the alleged grenade incident a 
watershed event in his life.  Curiously, however, although he 
now claims that "the experience that I had [I] never forgot 
and always see", he cannot recall the name of the person 
involved, a crucial omission which as noted by CRUR 
effectively precludes any chance of verifying the story.  

Based on this record, the Board discounts the credibility and 
accuracy of the appellant's current statements with respect 
to his service, as they are made over 
20 years after his separation from service and in the context 
of a claim for monetary benefits from the government.  Not 
only may the appellant's memory be dimmed with time, but self 
interest may play a role in the more recent statements. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony]; see also 
Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  

In short, there is no objective evidence which serves to 
verify the appellant's reported stressor, despite exhaustive 
efforts by various organizations within VA to assist the 
appellant in this regard.  The appellant has not provided 
sufficient information to enable any government agency to 
undertake a meaningful effort to corroborate the claimed 
stressor.  Nor has he submitted evidence which would itself 
serve to corroborate the stressor.  Finally, in light of his 
completely different presentation to SSA featuring the March 
1990 motor vehicle accident, his subsequent report of the 
grenade incident to VA personnel appears to be tailored to 
the forum in which it is presented and is lacking 
credibility. 

In summary, the stressor reported by the appellant has not 
been confirmed; element (3) has therefore not been satisfied, 
and the claim of entitlement to service connection for PTSD 
fails on that basis.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



